In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2598
RANDALL RUENGER,
                                                  Plaintiff-Appellant,
                                 v.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 19-CV-1160 — Nancy Joseph, Magistrate Judge.
                     ____________________

  ARGUED NOVEMBER 16, 2021 — DECIDED JANUARY 14, 2022
               ____________________

   Before BRENNAN, SCUDDER, and JACKSON-AKIWUMI, Circuit
Judges.
    PER CURIAM. When a person applies for disability beneﬁts,
the Social Security Administration evaluates whether signiﬁ-
cant numbers of jobs exist in the national economy for some-
one with that person’s limitations. Administrative law judges
often rely on vocational experts to estimate these job numbers.
But ALJs cannot aﬀord complete discretion to vocational
2                                                  No. 20-2598

experts. Instead, when a claimant challenges a vocational ex-
pert’s job-number estimate, the ALJ must inquire whether the
methodology used by the expert is reliable. In this case, the
vocational expert enlisted by the agency to estimate the num-
ber of jobs suitable for Randall Ruenger omitted crucial de-
tails about her methodology, such as the source of her job
numbers and the reason she used the equal distribution
method. But the ALJ nevertheless relied on the expert’s testi-
mony. Because substantial evidence does not support the
ALJ’s decision, we vacate and remand for further proceed-
ings.
                               I
    Randall Ruenger applied for beneﬁts in 2015, alleging that
he had limited use of his left arm and mental impairments in-
cluding anxiety and depression. He eventually received a
hearing before an ALJ in 2018. Applying the ﬁve-step inquiry
found in 20 C.F.R. § 416.920, the ALJ determined that Ruenger
had not worked within the claim period (step one); that his
mental and physical impairments were severe (step two) but
did not presumptively establish a disability (step three); and
that he had the capacity to perform light work with certain
physical and social limitations (step four). At the ﬁfth and ﬁ-
nal step of the inquiry, the ALJ determined—based on a voca-
tional expert’s testimony—that Ruenger could still perform
jobs that exist nationwide in signiﬁcant numbers. Accord-
ingly, the ALJ denied Ruenger’s application.
    Some context about step ﬁve is necessary. At this step, the
agency bears the burden of demonstrating that there are sig-
niﬁcant numbers of jobs in the national economy for someone
with     the     claimant’s     abilities   and     limitations.
See 20 C.F.R. § 416.960(c)(2). Because estimating job numbers
No. 20-2598                                                    3

is no easy feat, ALJs commonly rely on the testimony of voca-
tional experts—professionals with experience in job place-
ment and knowledge of working conditions. See Biestek v. Ber-
ryhill, 139 S. Ct. 1148, 1152 (2019); 20 C.F.R. § 416.966(e).
    To provide tailored job-number estimates, vocational ex-
perts use various sources, and the expert here consulted three.
The ﬁrst is the Dictionary of Occupational Titles (DOT), a publi-
cation produced by the Department of Labor that lists job ti-
tles and their requirements. The DOT was last revised thirty
years ago, leaving many of its job descriptions outdated.
See Browning v. Colvin, 766 F.3d 702, 709 (7th Cir. 2014) (“No
doubt many of the jobs [in the DOT] have changed and some
have disappeared.”). Since 2008, the Social Security Admin-
istration has been working on a project to replace the DOT
with an updated publication—a development this court con-
tinues to invite. See Chavez v. Berryhill, 895 F.3d 962, 966
(7th Cir. 2018). In any event, the DOT does not estimate how
many positions exist in the national economy for each job title.
    Because of this, vocational experts commonly use another
source produced by the Department of Labor that does pro-
vide job-number estimates: the Occupational Employment
Survey. Unfortunately for vocational experts, this publication
organizes its estimates not by DOT job titles but by another
classiﬁcation system, the “standard occupational classiﬁca-
tion” (SOC) system. SOC codes sort jobs into broad occupa-
tional categories, such as “mathematicians” (SOC 15-2021) or
“electrical engineers” (SOC 17-2071), that each encompass
multiple DOT job titles. See May 2020 National Occupational
Employment and Wage Estimates, U.S. BUREAU OF LABOR
STATISTICS, https://www.bls.gov/oes/current/oes_nat.htm (last
visited January 6, 2022). This creates a matching problem:
4                                                    No. 20-2598

vocational experts can identify the number of jobs in the
larger SOC grouping but cannot identify how those jobs are
distributed among individual DOT job titles within that
grouping. See Chavez, 895 F.3d at 965–66.
     To bridge this gap, vocational experts sometimes turn to a
third source, the Occupational Employment Quarterly, which es-
timates the number of jobs available in the national economy
for each DOT job title. It does so by using the “equal distribu-
tion method,” a calculation that simply divides the number of
jobs estimated for an SOC code by the number of DOT titles
contained within that SOC code. We have repeatedly ques-
tioned the accuracy of the equal distribution method,
see, e.g., Alaura v. Colvin, 797 F.3d 503, 507–08 (7th Cir. 2015);
Voigt v. Colvin, 781 F.3d 871, 879 (7th Cir. 2015); Browning, 766
F.3d at 709, because it illogically assumes that each DOT job
title within an SOC code exists in equal numbers in the na-
tional economy. See Chavez, 895 F.3d at 966.
    Here, the vocational expert testiﬁed that jobs in three cat-
egories existed in signiﬁcant numbers for someone with
Ruenger’s limitations: cafeteria attendant (106,000 jobs), oﬃce
helper (214,000 jobs), and packager (316,000 jobs). She also
provided three DOT job titles—“cafeteria attendant (hotel &
restaurant),” “oﬃce helper (clerical),” and “packager opera-
tor, automatic (tobacco)”—as examples of particular occupa-
tions included within her estimates. When the ALJ asked her
to explain the methodology behind these estimates, she de-
scribed a two-part process. First, she compiled job numbers
from the Department of Labor’s Occupational Employment
Survey. She testiﬁed that instead of using SOC codes, she
looked through the industries listed in the Occupational Em-
ployment Survey and added up the estimates for “names of
No. 20-2598                                                  5

jobs” that were suitable for Ruenger. Second, she testiﬁed that
she checked her job-number estimates against the Occupa-
tional Employment Quarterly, keeping her own estimates only
when they came within 100 jobs of the estimate set forth in the
Occupational Employment Quarterly’s comparable occupational
grouping.
   The ALJ adopted the vocational expert’s testimony over
Ruenger’s objection. The expert’s testimony was reliable, the
ALJ determined, because she articulated a speciﬁc method
that was based on her experience and consistent with the
DOT.
    Ruenger appealed to the district court, contending that the
vocational expert’s estimates were unreliable. The district
court upheld the Commissioner’s decision, concluding that
the ALJ suﬃciently established the reliability of the job num-
bers by conﬁrming the expert’s qualiﬁcations, ensuring that
her testimony was consistent with the DOT, and asking her
about her methodology. The court also approved of the ex-
pert’s use of the equal distribution method because she used
it merely to corroborate the estimates she compiled based on
her knowledge and experience. Ruenger then sought our re-
view, again challenging the reliability of the vocational ex-
pert’s job-number estimates.
                              II
    On appeal, we ask whether substantial evidence supports
the ALJ’s conclusion that there are signiﬁcant numbers of jobs
in the national economy for Ruenger to perform.
See 42 U.S.C. § 405(g) (requiring Commissioner’s ﬁndings to
be sustained if supported by substantial evidence). In the con-
text of job-number estimates, substantial evidence requires
6                                                 No. 20-2598

the ALJ to ensure that the vocational expert’s estimate is the
product of a reliable methodology. See Brace v. Saul, 970 F.3d
818, 821–22 (7th Cir. 2020). A methodology is reliable when it
is based on “well-accepted” sources and the vocational expert
explains her methodology “cogently and thoroughly.” Biestek,
139 S. Ct. at 1155. And when, as here, the claimant challenges
the job-number estimate, the ALJ must compel the vocational
expert to oﬀer a “reasoned and principled explanation” of the
methodology she used to produce the estimate. Chavez,
895 F.3d at 970. The expert’s explanation must be suﬃcient to
instill some conﬁdence that the estimate was not “conjured
out of whole cloth.” Donahue v. Barnhart, 279 F.3d 441, 446
(7th Cir. 2002).
    Ruenger ﬁrst argues that the way in which the vocational
expert compiled her job numbers is unclear. We agree. Be-
cause the expert failed to set forth an understandable meth-
odology, we cannot review her methodology, let alone con-
ﬁrm that it was reliable. The expert testiﬁed that she did not
use SOC codes but instead added estimates for “names of
jobs” within industries listed in the Occupational Employ-
ment Survey. Yet the Occupational Employment Survey fur-
nishes job estimates only by SOC codes. Those codes are ac-
companied by job names (such as “marketing managers” or
“computer programmers”), and the job-number estimates for
each code can be adjusted for certain industries, but the job
names do not exist independent of the codes. See May 2020
National Industry-Speciﬁc Occupational Employment and Wage
Estimates,     U.S.     BUREAU     OF     LABOR     STATISTICS,
https://www.bls.gov/oes/current/oessrci.htm (last visited Jan-
uary 6, 2022). In other words, the vocational expert obscured
the origin of her job estimates and even denied the most likely
source—SOC codes. Without this fundamental information,
No. 20-2598                                                     7

the vocational expert’s testimony could not have provided the
ALJ with suﬃcient conﬁdence that her methodology was re-
liable.
    The Supreme Court’s decision in Biestek supports this con-
clusion. Biestek, 139 S. Ct. at 1157. There, the Court declined to
impose a categorical rule making a vocational expert’s testi-
mony unreliable whenever she refuses to provide data. But it
also held that an expert’s testimony will not qualify as sub-
stantial evidence when she keeps data private without good
reason and her testimony lacks other markers of reliability. Id.
Here, the expert had no interest in conﬁdentiality because her
data came from the Occupational Employment Survey, a pub-
licly available source. And the issue in this case is not that the
expert failed to provide speciﬁc numbers, but that her testi-
mony contained inconsistencies and lacked the clarity needed
for the ALJ to have conﬁdence in her estimates. Id. at 1155 (tes-
timony meets the substantial evidence threshold when the vo-
cational expert “cogently and thoroughly” describes a well-
accepted methodology).
    Second, Ruenger argues that the vocational expert failed
to justify her use of the equal distribution method. We again
agree because her testimony lacked any indication why she
trusted the method in this circumstance. True, as the district
court found, she did not calculate her own estimates using the
equal distribution method. Still, she relied on the method be-
cause she kept her own estimates only when they were con-
sistent with the Occupational Employment Quarterly, a publica-
tion that uses the method to calculate its estimates. We have
never enjoined the use of the equal distribution method, but
we have required that a vocational expert justify her use of it.
See Chavez, 895 F.3d at 969. Like the expert in Chavez, the
8                                                 No. 20-2598

expert here failed to justify her choice by, for example, draw-
ing on her past experiences with the method or knowledge of
job markets. Id. And like the expert in Brace, the expert here
“never claimed that [her] method for estimating job numbers
is a well-accepted one, much less explained why that is so.”
Brace, 970 F.3d at 822. Nor did she testify about why her esti-
mates should come within 100 jobs of the estimates in the Oc-
cupational Employment Quarterly. After all, her estimates ac-
counted for Ruenger’s limitations, many of which are not ac-
counted for by the Occupational Employment Quarterly.
    Each of these concerns could have been avoided by further
testimony from the expert, but the ALJ did not press her to
elaborate upon her methodology. Although the ALJ asked her
to describe her methodology, substantial evidence requires
more. The ALJ must “hold the [vocational expert] to account
for the reliability of [her] job-number estimates.” See Chavez,
895 F.3d at 970. But even after cross-examination raised
doubts about the expert’s methodology, the ALJ here did not
ask the expert to clarify what she meant by “names of jobs,”
whether such names are diﬀerent from SOC codes, or the rea-
son she used the equal distribution method. Thus, nothing in
the administrative record allows us to conclude that the voca-
tional expert’s estimates reasonably approximate the number
of suitable jobs that exist for Ruenger.
    We are mindful of the time constraints and heavy case-
loads faced by ALJs. But when a claimant challenges a voca-
tional expert’s job-number estimates, the ALJ has a duty to
spend time inquiring into the expert’s methodology.
See Chavez, 895 F.3d at 970. This may require that ALJs ask
more questions of vocational experts or slow down proceed-
ings to give claimants a greater opportunity to pose their own
No. 20-2598                                                 9

questions. Otherwise, ALJs risk shifting the agency’s eviden-
tiary burden to the claimant. Id.
   As we determined in Brace and Chavez, a new step-ﬁve
hearing is needed to explore the evidentiary gap in this case.
At the hearing, the vocational expert may be able to expand
on her testimony or make some other showing that signiﬁcant
jobs exist for Ruenger. See Chavez, 895 F.3d at 970–71; Brace,
970 F.3d at 823. Ruenger in turn will have the opportunity to
challenge any such showing.
    We VACATE and REMAND for further proceedings con-
sistent with this opinion.
10                                                 No. 20-2598

    SCUDDER, Circuit Judge, concurring. I write separately to
underscore the signiﬁcance of ALJs failing to ensure a sound
record when eliciting assistance from vocational experts for
job-number estimates at step ﬁve of the disability inquiry.
     All three judges on this panel, assisted by very talented
law clerks, read the transcript of the VE’s testimony multiple
times. The parties’ counsel surely read it many more times
still. And yet nobody can explain with coherence or conﬁ-
dence what the VE did to arrive at her job-numbers estimate.
To my eye, the VE’s testimony seemed rushed and rote, as if
she expected certain questions and gave hurried and mechan-
ical answers, without taking care—even in response to re-
peated objection—to explain what she did to arrive at the job-
numbers estimate or why that method was reliable. We can-
not make sense of the testimony—all of which came from a
VE with substantial experience.
    Some excerpts help illustrate the point. In response to
questioning by Mr. Ruenger’s counsel as to the origin of her
job-number estimates, the VE testiﬁed that she did not base
her estimates on SOC codes. Instead, she said, “I do not use
[SOC] code[s]. I use the names of jobs under the diﬀerent—
they’re sorted sort of by industry …. I go to each industry and
look at the thing that would refer to that kind of a job in that
industry …. So the [SOC] code is meaningless.”
    Soon after, and plainly confused, the ALJ intervened to ask
the VE to explain her methodology clearly and succinctly. The
VE responded with this:
       So I would look it up in the Occupational Employ-
       ment Quarterly, and then I would look up under
       all of the industries in the Department of Labor
No. 20-2598                                                     11

       wage and earning statistics things that refer to,
       say, packaging in that industry because I know
       those jobs in those industries from seeing them
       [in my professional experience] …. Then I add
       those numbers. Usually I have maybe nine
       amounts, like 1,200, 56,000 something, 20-some
       thousand something. I [add] those up, and if the
       total I get for those jobs that I know and have
       seen done is within 100 of the amount given by
       Occupational Employment Quarterly, then I use
       that as an example. If it isn’t close or it is hun-
       dreds of jobs apart, I throw it away, and I never
       use that.
    No matter how many times we read this testimony, we
cannot discern the VE’s methodology. To be sure, we recog-
nize many of the VE’s references and much of the related ad-
ministrative lingo. But recognizing dots does not tell us how,
if at all, they connect. Faced with a transcript like this one, at-
tempting to conduct judicial review is an exercise in futility.
That is why we have concluded that substantial evidence did
not support the ALJ’s denial of beneﬁts for Randall Ruenger.
    The concern underlying this evidentiary shortcoming ex-
tends beyond Mr. Ruenger’s case. The issue is more systemic.
Since 2008, the Social Security Administration has been prom-
ising courts and claimants alike that a new, uniﬁed jobs sys-
tem—designed to simplify the process of compiling job-num-
ber estimates—will soon be available. More than a decade
later, the Administration has not completed its work. So to-
day’s world is a distinct second best, with VEs made to cross-
reference data points from multiple nonconversant data sets
12                                                  No. 20-2598

live on the witness stand at seemingly breakneck speed. There
has to be a better way.
    At the very least, the record would beneﬁt from everyone
slowing down when VEs take the stand. A disability determi-
nation may well mark the diﬀerence between income and no
income for the claimant. With so much at stake in these pro-
ceedings, it is essential that a reviewing court be able to deci-
pher the evidentiary record. Tapping the brake pedal may go
a long way toward making everything more transparent.
    We also have to imagine that there exist stopgap measures
that can improve this process in the short term. At oral argu-
ment, we discussed with Mr. Ruenger’s counsel, who has sub-
stantial experience in these cases, the possibility of VEs pre-
paring and providing brief written summaries of their meth-
odologies to enter into the record. Maybe that would help
things some.
   In the end, though, it is not our place to prescribe a way
forward. Perhaps the Commissioner will read this opinion as
an invitation to bring long-awaited and much-needed im-
provement to this aspect of administrative disability determi-
nations.